—Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered February 25, 1991, convicting him of burglary in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v Bleakley, 69 NY2d 490). The defendant was arrested in immediate flight from, and still in close proximity to, the burglarized premises, and he was found to be in possession of fruits of the crimes.
*666We have reviewed the defendant’s remaining contentions and find them to be without merit. Balletta, J. P., Miller, Hart and Krausman, JJ., concur.